                                          Case 4:16-cv-03614-JSW Document 127 Filed 01/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WELLS FARGO BANK, N.A.,                            Case No. 16-cv-03614-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER STAYING CASE AND
                                                 v.                                         REQUIRING STATUS REPORT
                                   9
                                         HOWARD MISLE, et al.,                              Re: Dkt. No. 126
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered the parties’ joint case management conference

                                  14   statement, in which they advise the Court that because Defendant Howard Misle is in Bankruptcy

                                  15   Proceedings in Nevada, claims against him are subject to an automatic stay. The parties also

                                  16   advise the Court that they have been attempting to resolve this matter. The Court VACATES the

                                  17   case management conference scheduled for January 31, 2020, STAYS this matter in light of the

                                  18   Bankruptcy Proceedings, and ORDERS the parties to file a joint status report by April 17, 2020.

                                  19   Nothing in this Order shall preclude any party from filing a motion to lift the stay.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 24, 2020

                                  22                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
